Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 1 of 142 Page ID #:55




                                                                           Exhibit 3
                                                                               -54-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 2 of 142 Page ID #:56




                                                                           Exhibit 3
                                                                               -55-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 3 of 142 Page ID #:57




                                                                           Exhibit 3
                                                                               -56-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 4 of 142 Page ID #:58




                                                                           Exhibit 3
                                                                               -57-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 5 of 142 Page ID #:59




                                                                           Exhibit 3
                                                                               -58-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 6 of 142 Page ID #:60




                                                                           Exhibit 3
                                                                               -59-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 7 of 142 Page ID #:61




                                                                           Exhibit 3
                                                                               -60-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 8 of 142 Page ID #:62




                                                                           Exhibit 3
                                                                               -61-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 9 of 142 Page ID #:63




                                                                           Exhibit 3
                                                                               -62-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 10 of 142 Page ID #:64




                                                                           Exhibit 3
                                                                               -63-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 11 of 142 Page ID #:65




                                                                           Exhibit 3
                                                                               -64-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 12 of 142 Page ID #:66




                                                                           Exhibit 3
                                                                               -65-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 13 of 142 Page ID #:67




                                                                           Exhibit 3
                                                                               -66-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 14 of 142 Page ID #:68




                                                                           Exhibit 3
                                                                               -67-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 15 of 142 Page ID #:69




                                                                           Exhibit 3
                                                                               -68-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 16 of 142 Page ID #:70




                                                                           Exhibit 3
                                                                               -69-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 17 of 142 Page ID #:71




                                                                           Exhibit 3
                                                                               -70-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 18 of 142 Page ID #:72




                                                                           Exhibit 3
                                                                               -71-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 19 of 142 Page ID #:73




                                                                           Exhibit 3
                                                                               -72-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 20 of 142 Page ID #:74




                                                                           Exhibit 3
                                                                               -73-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 21 of 142 Page ID #:75




                                                                           Exhibit 3
                                                                               -74-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 22 of 142 Page ID #:76




                                                                           Exhibit 3
                                                                               -75-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 23 of 142 Page ID #:77




                                                                           Exhibit 3
                                                                               -76-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 24 of 142 Page ID #:78




                                                                           Exhibit 3
                                                                               -77-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 25 of 142 Page ID #:79




                                                                           Exhibit 3
                                                                               -78-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 26 of 142 Page ID #:80




                                                                           Exhibit 3
                                                                               -79-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 27 of 142 Page ID #:81




                                                                           Exhibit 3
                                                                               -80-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 28 of 142 Page ID #:82




                                                                           Exhibit 3
                                                                               -81-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 29 of 142 Page ID #:83




                                                                           Exhibit 3
                                                                               -82-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 30 of 142 Page ID #:84




                                                                           Exhibit 3
                                                                               -83-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 31 of 142 Page ID #:85




                                                                           Exhibit 3
                                                                               -84-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 32 of 142 Page ID #:86




                                                                           Exhibit 3
                                                                               -85-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 33 of 142 Page ID #:87




                                                                           Exhibit 3
                                                                               -86-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 34 of 142 Page ID #:88




                                                                           Exhibit 3
                                                                               -87-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 35 of 142 Page ID #:89




                                                                           Exhibit 3
                                                                               -88-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 36 of 142 Page ID #:90




                                                                           Exhibit 3
                                                                               -89-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 37 of 142 Page ID #:91




                                                                           Exhibit 3
                                                                               -90-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 38 of 142 Page ID #:92




                                                                           Exhibit 3
                                                                               -91-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 39 of 142 Page ID #:93




                                                                           Exhibit 3
                                                                               -92-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 40 of 142 Page ID #:94




                                                                           Exhibit 3
                                                                               -93-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 41 of 142 Page ID #:95




                                                                           Exhibit 3
                                                                               -94-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 42 of 142 Page ID #:96




                                                                           Exhibit 3
                                                                               -95-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 43 of 142 Page ID #:97




                                                                           Exhibit 3
                                                                               -96-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 44 of 142 Page ID #:98




                                                                           Exhibit 3
                                                                               -97-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 45 of 142 Page ID #:99




                                                                           Exhibit 3
                                                                               -98-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 46 of 142 Page ID #:100




                                                                            Exhibit 3
                                                                                -99-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 47 of 142 Page ID #:101




                                                                            Exhibit 3
                                                                               -100-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 48 of 142 Page ID #:102




                                                                            Exhibit 3
                                                                               -101-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 49 of 142 Page ID #:103




                                                                            Exhibit 3
                                                                               -102-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 50 of 142 Page ID #:104




                                                                            Exhibit 3
                                                                               -103-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 51 of 142 Page ID #:105




                                                                            Exhibit 3
                                                                               -104-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 52 of 142 Page ID #:106




                                                                            Exhibit 3
                                                                               -105-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 53 of 142 Page ID #:107




                                                                            Exhibit 3
                                                                               -106-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 54 of 142 Page ID #:108




                                                                            Exhibit 3
                                                                               -107-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 55 of 142 Page ID #:109




                                                                            Exhibit 3
                                                                               -108-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 56 of 142 Page ID #:110




                                                                            Exhibit 3
                                                                               -109-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 57 of 142 Page ID #:111




                                                                            Exhibit 3
                                                                               -110-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 58 of 142 Page ID #:112




                                                                            Exhibit 3
                                                                               -111-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 59 of 142 Page ID #:113




                                                                            Exhibit 3
                                                                               -112-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 60 of 142 Page ID #:114




                                                                            Exhibit 3
                                                                               -113-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 61 of 142 Page ID #:115




                                                                            Exhibit 3
                                                                               -114-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 62 of 142 Page ID #:116




                                                                            Exhibit 3
                                                                               -115-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 63 of 142 Page ID #:117




                                                                            Exhibit 3
                                                                               -116-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 64 of 142 Page ID #:118




                                                                            Exhibit 3
                                                                               -117-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 65 of 142 Page ID #:119




                                                                            Exhibit 3
                                                                               -118-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 66 of 142 Page ID #:120




                                                                            Exhibit 3
                                                                               -119-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 67 of 142 Page ID #:121




                                                                            Exhibit 3
                                                                               -120-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 68 of 142 Page ID #:122




                                                                            Exhibit 3
                                                                               -121-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 69 of 142 Page ID #:123




                                                                            Exhibit 3
                                                                               -122-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 70 of 142 Page ID #:124




                                                                            Exhibit 3
                                                                               -123-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 71 of 142 Page ID #:125




                                                                            Exhibit 3
                                                                               -124-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 72 of 142 Page ID #:126




                                                                            Exhibit 3
                                                                               -125-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 73 of 142 Page ID #:127




                                                                            Exhibit 3
                                                                               -126-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 74 of 142 Page ID #:128




                                                                            Exhibit 3
                                                                               -127-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 75 of 142 Page ID #:129




                                                                            Exhibit 3
                                                                               -128-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 76 of 142 Page ID #:130




                                                                            Exhibit 3
                                                                               -129-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 77 of 142 Page ID #:131




                                                                            Exhibit 3
                                                                               -130-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 78 of 142 Page ID #:132




                                                                            Exhibit 3
                                                                               -131-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 79 of 142 Page ID #:133




                                                                            Exhibit 3
                                                                               -132-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 80 of 142 Page ID #:134




                                                                            Exhibit 3
                                                                               -133-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 81 of 142 Page ID #:135




                                                                            Exhibit 3
                                                                               -134-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 82 of 142 Page ID #:136




                                                                            Exhibit 3
                                                                               -135-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 83 of 142 Page ID #:137




                                                                            Exhibit 3
                                                                               -136-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 84 of 142 Page ID #:138




                                                                            Exhibit 3
                                                                               -137-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 85 of 142 Page ID #:139




                                                                            Exhibit 3
                                                                               -138-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 86 of 142 Page ID #:140




                                                                            Exhibit 3
                                                                               -139-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 87 of 142 Page ID #:141




                                                                            Exhibit 3
                                                                               -140-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 88 of 142 Page ID #:142




                                                                            Exhibit 3
                                                                               -141-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 89 of 142 Page ID #:143




                                                                            Exhibit 3
                                                                               -142-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 90 of 142 Page ID #:144




                                                                            Exhibit 3
                                                                               -143-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 91 of 142 Page ID #:145




                                                                            Exhibit 3
                                                                               -144-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 92 of 142 Page ID #:146




                                                                            Exhibit 3
                                                                               -145-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 93 of 142 Page ID #:147




                                                                            Exhibit 3
                                                                               -146-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 94 of 142 Page ID #:148




                                                                            Exhibit 3
                                                                               -147-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 95 of 142 Page ID #:149




                                                                            Exhibit 3
                                                                               -148-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 96 of 142 Page ID #:150




                                                                            Exhibit 3
                                                                               -149-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 97 of 142 Page ID #:151




                                                                            Exhibit 3
                                                                               -150-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 98 of 142 Page ID #:152




                                                                            Exhibit 3
                                                                               -151-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 99 of 142 Page ID #:153




                                                                            Exhibit 3
                                                                               -152-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 100 of 142 Page ID #:154




                                                                            Exhibit 3
                                                                               -153-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 101 of 142 Page ID #:155




                                                                            Exhibit 3
                                                                               -154-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 102 of 142 Page ID #:156




                                                                            Exhibit 3
                                                                               -155-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 103 of 142 Page ID #:157




                                                                            Exhibit 3
                                                                               -156-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 104 of 142 Page ID #:158




                                                                            Exhibit 3
                                                                               -157-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 105 of 142 Page ID #:159




                                                                            Exhibit 3
                                                                               -158-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 106 of 142 Page ID #:160




                                                                            Exhibit 3
                                                                               -159-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 107 of 142 Page ID #:161




                                                                            Exhibit 3
                                                                               -160-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 108 of 142 Page ID #:162




                                                                            Exhibit 3
                                                                               -161-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 109 of 142 Page ID #:163




                                                                            Exhibit 3
                                                                               -162-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 110 of 142 Page ID #:164




                                                                            Exhibit 3
                                                                               -163-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 111 of 142 Page ID #:165




                                                                            Exhibit 3
                                                                               -164-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 112 of 142 Page ID #:166




                                                                            Exhibit 3
                                                                               -165-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 113 of 142 Page ID #:167




                                                                            Exhibit 3
                                                                               -166-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 114 of 142 Page ID #:168




                                                                            Exhibit 3
                                                                               -167-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 115 of 142 Page ID #:169




                                                                            Exhibit 3
                                                                               -168-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 116 of 142 Page ID #:170




                                                                            Exhibit 3
                                                                               -169-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 117 of 142 Page ID #:171




                                                                            Exhibit 3
                                                                               -170-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 118 of 142 Page ID #:172




                                                                            Exhibit 3
                                                                               -171-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 119 of 142 Page ID #:173




                                                                            Exhibit 3
                                                                               -172-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 120 of 142 Page ID #:174




                                                                            Exhibit 3
                                                                               -173-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 121 of 142 Page ID #:175




                                                                            Exhibit 3
                                                                               -174-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 122 of 142 Page ID #:176




                                                                            Exhibit 3
                                                                               -175-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 123 of 142 Page ID #:177




                                                                            Exhibit 3
                                                                               -176-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 124 of 142 Page ID #:178




                                                                            Exhibit 3
                                                                               -177-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 125 of 142 Page ID #:179




                                                                            Exhibit 3
                                                                               -178-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 126 of 142 Page ID #:180




                                                                            Exhibit 3
                                                                               -179-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 127 of 142 Page ID #:181




                                                                            Exhibit 3
                                                                               -180-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 128 of 142 Page ID #:182




                                                                            Exhibit 3
                                                                               -181-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 129 of 142 Page ID #:183




                                                                            Exhibit 3
                                                                               -182-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 130 of 142 Page ID #:184




                                                                            Exhibit 3
                                                                               -183-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 131 of 142 Page ID #:185




                                                                            Exhibit 3
                                                                               -184-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 132 of 142 Page ID #:186




                                                                            Exhibit 3
                                                                               -185-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 133 of 142 Page ID #:187




                                                                            Exhibit 3
                                                                               -186-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 134 of 142 Page ID #:188




                                                                            Exhibit 3
                                                                               -187-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 135 of 142 Page ID #:189




                                                                            Exhibit 3
                                                                               -188-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 136 of 142 Page ID #:190




                                                                            Exhibit 3
                                                                               -189-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 137 of 142 Page ID #:191




                                                                            Exhibit 3
                                                                               -190-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 138 of 142 Page ID #:192




                                                                            Exhibit 3
                                                                               -191-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 139 of 142 Page ID #:193




                                                                            Exhibit 3
                                                                               -192-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 140 of 142 Page ID #:194




                                                                            Exhibit 3
                                                                               -193-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 141 of 142 Page ID #:195




                                                                            Exhibit 3
                                                                               -194-
Case 2:19-cv-10202-DDP-E Document 1-3 Filed 12/02/19 Page 142 of 142 Page ID #:196




                                                                            Exhibit 3
                                                                               -195-
